                 Mountain Valley Pipeline, LLC

                                 v.

                Easements to Construct, etc., et al.




          Exhibit 45 to Complaint
Maps of MVP Parcel Nos. NC-RO-006.000 and NC-RO-006.001 AR




  Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 1 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 2 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 3 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 4 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 5 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 6 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 7 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 8 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 9 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 10 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 11 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 12 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 13 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 14 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 15 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 16 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 17 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 18 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 19 of 20
Case 1:21-cv-00047 Document 1-45 Filed 01/15/21 Page 20 of 20
